UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-2772



GERALDINE MANN,

                                                Plaintiff - Appellant,

          versus


KENNETH S.   APFEL,   COMMISSIONER   OF     SOCIAL
SECURITY,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. William L. Osteen, Sr.,
District Judge. (CA-97-355-2)


Submitted:   March 11, 1999                   Decided:   March 17, 1999


Before WIDENER and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Geraldine Mann, Appellant Pro Se. Gill Paul Beck, OFFICE OF THE
UNITED STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Geraldine Mann appeals the district court’s order affirming

the decision of the Commissioner of Social Security denying social

security disability benefits.     We have reviewed the record and the

district   court’s   opinion   accepting   the   recommendation    of   the

magistrate judge and find no reversible error.          Accordingly, we

affirm on the reasoning of the district court.       See Mann v. Apfel,

No. CA-97-355-2 (M.D.N.C. Sept. 24, 1998).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                  AFFIRMED




                                   2